Charles J. Beckinella, J.
Defendant association moves for an order of preclusion or directing the service of a further bill of particulars as to demands designated “ 13 ” and “ 14 ”. The first cause of action is one to recover for services allegedly rendered by plaintiff as chairman of an organization committee which was formed to apply for and secure a charter on behalf of defendant association, and to recover for expenses allegedly incurred by the plaintiff in the course of performing such services. Paragraph ‘' Eighteenth ’ ’ of the complaint alleges that prior to the hearing on the application for a charter, it was indicated by the Home Loan Bank Board or a representative thereof, that such application would receive more favorable action if assurance was given that plaintiff would remain active in the defendant association as president and manager; and that plaintiff did give such assurances.
Defendant claims that the particulars furnished by plaintiff in response to demand " 13 ” are insufficient in that plaintiff fails to state whether he had any authorization from the organizing committee or the defendant association, to give such assurance. The question whether plaintiff had any authorization to give the assurances referred to above is not material to the issues on the case, and consequently defendant is not entitled to be furnished particulars relating to such question.
Defendant also seeks a further bill as to demand '' 14 ” which asks for an itemized account showing the composition of the expenses of $2,122.05 claimed by plaintiff to have been incurred by him in the course of performing the alleged services, and the manner in which each expenditure benefited the defendant. The bill furnished by plaintiff in response to this demand separates *231the total expenditures into four categories, with only a single amount stated in each category as representing the total expenses incurred under such category.
The defendant is entitled to receive a fuller itemization of the aforesaid expenditures, particularly in view of defendant’s claim, in its answer, that plaintiff has been paid in full for all statements of expenses submitted by him. In order to properly prepare for trial, defendant association should receive such further particulars as to the alleged expenditures in order that it may determine whether any or all of the same has been paid to plaintiff. However, plaintiff is not required to give any particulars as to the manner in which each expenditure benefited the defendant association since it is clearly indicated that the claimed expenditures were allegedly made in connection with the efforts to procure a charter on behalf of defendant association.
In accordance with all of the foregoing, the following disposition is made of the motion: Motion is denied as to demand “ 13 ”; plaintiff is directed to furnish to defendant a further bill of particulars in response to demand “ 14 ”, to the extent of itemizing more fully plaintiff’s alleged expenditures. Such further bill shall be served upon defendant within 20 days after service of a copy of an order providing for the same, with notice of entry thereof, and unless plaintiff shall serve a further bill as directed in said order, an order of preclusion may be entered precluding the plaintiff from giving any evidence or testimony in regard to the matters concerning which the further bill is ordered to be furnished.